Donald L. Corbin, Justice, dissenting. I agree with the majority that proposed amendments submitted by the General Assembly should be reviewed under the “manifest fraud” standard. Amendments proposed by the legislature undergo extensive deliberations among the members of both houses before they are ever submitted to the voters. Moreover, as the majority points out, the requirements for publication and dissemination of such proposed amendments are exhaustive. I dissent, however, because I believe that a manifest fraud has been committed in this instance. In my opinion, the legislature has engaged in trickery and deceit by failing to inform the voters that upon the passage of this proposed amendment, a legislative enactment will take effect that raises the Arkansas sales and use tax by one-half percent. The trickery lies in the fact that by voting for the proposed amendment, the voter is unknowingly approving an increase in the state sales and use tax. Thus, the voter is duped into believing that by approving the amendment, he or she will receive tax relief. All the while, the voter is ignorant to the fact that any tax relief afforded by the amendment will likely be canceled out by the increase in the sales and use tax. Surely, if the voters were aware that they were merely trading one type of tax for another, they would have serious ground to pause and reflect before approving this amendment. This is especially true for those voters who do not own any real property, as they would not receive any tax relief under the amendment, but nonetheless would be adversely affected by the increase in the sales and use tax. Because the General Assembly has intentionally elected not to disclose this crucial information to the voters, I believe it has committed a manifest fraud upon the public, and I dissent.